Case 2:20-cv-00940-SPC-MRM Document 6 Filed 12/02/20 Page 1 of 4 PageID 18




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

UNITED STATES OF AMERICA,

           Plaintiff,

v.                                       Case No.: 2:20-cv-940-FtM-38MRM

THOMAS L. DAVIDSON,

           Defendant.
                                   /

                CONSENT DECREE AND FINAL JUDGMENT

     Before the Court is Plaintiff United States of America and Defendant

Thomas Davidson’s Joint Stipulation to Entry of Consent Decree and Final

Judgment (“Stipulation”).     Plaintiff sues Defendant under the Fraud

Injunction Statute, 18 U.S.C. § 1345, for violating (or about to violate) 18

U.S.C. §§ 1343 and 1344 by executing a scheme or artifice to defraud, or for

obtaining money or property by means of false or fraudulent representations

with the intent to defraud, using the United States mails and interstate or

foreign wire communications. Defendant has waived service of the Summons

and the Complaint. The Court has carefully reviewed the Stipulation.

     Accordingly, it is now

     ORDERED:
Case 2:20-cv-00940-SPC-MRM Document 6 Filed 12/02/20 Page 2 of 4 PageID 19




     (1) This Court has jurisdiction over this matter and the parties pursuant

        to 18 U.S.C. § 1345 and 28 U.S.C. §§ 1331 and 1345. Venue is proper

        in this District under 28 U.S.C. § 1391(b) and (c).

     (2) For purposes of this Consent Decree:

           a. “Defendant” means Thomas L. Davidson.

           b. “Person” means an individual, a corporation, a partnership, or

              any other entity.

           c. “Funds” include any currency, check, money order, stored value

              card, stored value card numbers, bank wire transmission, or

              other monetary value.

           d. “Prize promotion fraud” means a plan, program, promotion, or

              campaign that is conducted to mislead a prospective victim or

              victims to believe that they have won, or may or will win or

              receive, a sweepstakes, contest, lottery, prize, inheritance,

              money, property, or other thing of value, contingent on the

              victim providing, or providing a means of accessing or

              obtaining, any fee.

           e. “Money transmitting business” refers to a person who, for a fee,

              receives funds from one person for the purpose of transmitting

              the funds, or providing access to the funds, to another person.




                                      2
Case 2:20-cv-00940-SPC-MRM Document 6 Filed 12/02/20 Page 3 of 4 PageID 20




           f. “Fee” refers to a payment or compensation of any kind

              regardless of how the payment or compensation is labeled,

              including but not limited to processing fees, service fees,

              expediting fees,     purchase    fees, nominal fees, symbolic

              payments, gifts and gratuities.

     (3) Upon entry of this Decree, Defendant, Defendant’s agents, officers,

        and employees, and all other persons and entities in active concert or

        participation with them are permanently prohibited and enjoined

        from, directly or indirectly, assisting, facilitating, or participating in:

           a. any prize promotion fraud; and

           b. any money transmitting business.

     (4) On or before December 14, 2020, Defendant is DIRECTED to

        submit     to   U.S.   Postal   Inspector   Mark     D.   Cavic    written

        acknowledgement of receipt of this Consent Decree using the below

        address:

                   U.S. Postal Inspector Mark D. Cavic
                   U.S. Postal Inspection Service
                   14080 Jetport Loop
                   Fort Myers, FL 33913

     (5) This Consent Decree must not be modified except in writing by

        Plaintiff and the Defendant, and subject to the Court’s approval.




                                        3
Case 2:20-cv-00940-SPC-MRM Document 6 Filed 12/02/20 Page 4 of 4 PageID 21




     (6) This Consent Decree constitutes a final judgment and order in this

        action.

     (7) The Clerk is DIRECTED to enter judgment accordingly, terminate

        any pending deadlines, and close this file.

     DONE and ORDERED in Fort Myers, Florida on December 2, 2020.




Copies: All Parties of Record




                                      4
